UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7612



DAVID ALVIN HERRING, SR.,

                                              Plaintiff - Appellant,

          versus

YADKINVILLE DEPARTMENT OF CORRECTION; JERRY
HAWKS, Correctional Officer; PAUL BUTCHER,
Correctional Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
Chief District Judge. (CA-94-406)

Submitted:   April 15, 1996                 Decided:   April 23, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


David Alvin Herring, Sr., Appellant Pro Se.    Jane Ray Garvey,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Herring v. Yad-
kinville Dep't of Corr., No. CA-94-406 (M.D.N.C. Sept. 18, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2